Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2022 has been entered.
Response to Amendment
2.	Independent claims 1 and 20 have been amended.
	The amended title, specification, and drawings have been accepted. 
Response to Arguments
3.	Applicants arguments filed have been fully considered and are persuasive as the closest art of record does not teach simultaneously displaying and updating, by the client, the first information, the second information, and the third information while receiving the segment of unilateral continuous audio information incrementally.

Allowable Subject Matter
4.	Claims 1-5, 8-14, 20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach:
A method for processing audio information, comprising: 
detecting, by a client, a segment of unilateral continuous audio information being received, a first portion of audio information in the segment of unilateral continuous audio information having been currently received on the client; 
obtaining, by the client, first information, second information, and third information based on the first portion of audio information that has been currently received, the first information comprising text information corresponding to the first portion of audio information, the second information comprising a predicted intent information that meets a target condition and corresponds to the first information, and the third information comprising the predicted intent information and an alternative intent information to be pushed to the client, which is obtained based on the first information; and 
simultaneously displaying and updating, by the client, the first information, the second information, and the third information while receiving the segment of unilateral continuous audio information incrementally.


Regarding claim 1 Garg teaches A method for processing audio information (abstract; 8-10 methods, non-transitory computer readable media, devices), comprising: 
detecting, by a client, a segment of unilateral continuous audio information being received, a first portion of audio information in the segment of unilateral continuous audio information having been currently received on the client (abstract; fig 1, 8D; 8: at an electronic device receiving an utterance from a user; 35; [0249] In response to receiving the user audio input 814 (or a portion thereof), the device 104 automatically (e.g., without additional user input) performs speech recognition (e.g., using STT processing module 730) on the received user audio input 814 (or the portion thereof) to determine a plurality of (or at least one) candidate text representations of the user audio input); 
obtaining, by the client, first information, second information, and third information based on the first portion of audio information that has been currently received (figures 8H-L – obtaining and displaying information associated with user input), 
the first information comprising text information corresponding to the first portion of audio information (212 STT processing, speech input processed, produces recognition results containing text string; 250), 
the second information comprising a predicted intent information that meets a target condition and corresponds to the first information (212 multiple candidate text representations, n-best; 258 alternative text affordances), and 
the third information comprising the predicted intent information and an alternative intent information to be pushed to the client, which is obtained based on the first information (fig 8H; 256: alternative intent affordances); and 
simultaneously displaying, by the client, the information (fig 8 H-L
where Garg teaches receiving user speech input and obtaining multiple types of information related to recognized input to be presented to user).
Kiss teaches displaying information before the receiving the segment of unilateral continuous audio information ends and updating as additional utterance data is received (Kiss et al (10,102,851) abstract; Col 2 l. 24- col 3 l. 2: The incremental results may be generated based on a portion of a user utterance. For example, the first word or several words of a user utterance may be processed by the ASR module, and a transcript (or n-best list of likely transcripts) can be provided to the NLU module before the user has finished speaking. The NLU module can then generate an incremental semantic representation of the user's intent based on the incremental ASR results,
the ASR module may receive additional utterance audio data associated with the same utterance, and generate a second incremental ASR result or, in some cases, a final ASR result. The second ASR result may be either incremental (e.g., based only on a portion of utterance audio that followed the originally processed portion) or cumulative (based on the entire utterance received thus far, or a substantial portion thereof). In response to the receipt of these additional incremental ASR results, the NLU module may proceed to generate additional incremental NLU results. The NLU results may be the same as the previously generated incremental results (e.g., if the additional ASR results do not provide additional relevant information) or they may be different (e.g., if the additional ASR results provide additional information regarding the same intent previously determined by the NLU module, or if the additional ASR results result in an entirely different intent).

	However the closest art of record does not teach:
simultaneously displaying and updating, by the client, the first information, the second information, and the third information while receiving the segment of unilateral continuous audio information incrementally.
 
Therefore the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 1.
The dependent claims are allowed as they further limit the parent claims.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655